Citation Nr: 0413355	
Decision Date: 05/25/04    Archive Date: 06/02/04

DOCKET NO.  01-07 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial increased evaluation for left 
elbow injury residuals, currently evaluated as 20 percent 
disabling.  

2.  Entitlement to an initial increased evaluation for low 
back strain injury residuals, currently evaluated as 20 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

C. Crowley, Counsel


INTRODUCTION

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision, which 
granted entitlement to service connection for residuals from 
left elbow dislocation, and for residuals from a low back 
injury, including low back strain.  A 10 percent evaluation 
was assigned for each disability, under Diagnostic Code (DC) 
5010, and 5295, respectively; effective from the initial date 
of claim, September 12, 2000.  

The veteran both completed his appeal of those initial 
evaluations in August 2001, see Fenderson v. West, 12 Vet. 
App. 119, 126 (1999); cf. Francisco v. Brown, 7 Vet. App. 55, 
58 (1994), and filed a distinct, but co-existing, increased 
rating claim in October 2001.  In a June 2002 Decision Review 
Officer Decision, the RO granted an increased evaluation of 
20 percent for each disability, effective from date of claim.  
An additional temporary total evaluation was assigned for the 
left elbow, under the provisions of 38 C.F.R. § 4.30, from 
March 6, 2002 to May 1, 2002.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a rating decision issued subsequent to 
a notice of disagreement which grants less than the maximum 
available rating does not "abrogate the pending appeal."  AB 
v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, the 
matters of increased ratings remain in appellate status.  

The claim for an increase in the left elbow rating must be 
remanded to an RO via the Appeals Management Center (AMC) in 
Washington, D.C., for further development.  VA will notify 
you when further action is required on your part.




FINDING OF FACT

The low back disability is manifested by a severe syndrome 
with neuropathy most closely analogous to a severe 
intervertebral disc syndrome (IVDS) disability, with 
recurring attacks and intermittent relief.   


CONCLUSION OF LAW

The criteria for the assignment of no more than a 40 percent 
original disability rating for the service-connected low back 
disability are met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.10, 4.40, 4.45, 4.44, 4.45, 4.59, 4.71a, DC 5293(2003); 
38 C.F.R. § 4.71a Diagnostic Code 5293 (2002); and 68 Fed. 
Reg. 51,454 (Aug. 27, 2003), to be codified at 38 C.F.R. 
§ 4.71a, DC 5243 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary matters

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003).  The VCAA and its implementing 
regulations include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify the claimant what evidence will be obtained by 
whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the back claim has been accomplished.  The Board 
finds that VA has satisfied the notification requirements of 
the VCAA.  In particular, by way of the March 2001 VCAA 
letter, and the pre-rating June 2001 letter from the RO, as 
well as the August 2001 Statement of the Case (SOC), January 
2002 VCAA letter, April 2002 letter, May 2002 SOC with an 
informal conference at the RO, the June 2002 Decision Review 
Officer Decision, October 2002 letter, October 2002 BVA 
Remand, January 2003 letter, March 2003 letter, May 2003 
letter, and Supplemental Statements of the Case (SSOCs) dated 
May 2 and May 29, 2003; the veteran has been given notice of 
the information and/or medical evidence necessary to 
substantiate his claim.  

He also has been informed to submit everything he has (as 
indicated within the March 2001 VCAA letter), and has also 
been provided specific concrete examples of the best types of 
evidence to submit.  He has been informed what VA will do on 
his behalf (if provided information sufficient to do so), and 
what he is ultimately responsible for.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  He also has been 
provided, repeatedly, specific contact information and 
instruction, on what to do if he had any questions, or needed 
assistance with his claims processing.  

Additionally, all adequately identified, obtainable and 
pertinent evidence has been obtained and associated with the 
claims folder, and the veteran has not identified any other 
pertinent evidence concerning his back claim.  Specifically, 
service medical records (SMRs), VA outpatient treatment 
reports, and VA examination reports have been associated with 
his claims folder.  

The veteran was also provided a hearing before the 
undersigned, in July 2003, where he was specifically 
requested to identify additional pertinent evidence.  See 
Costantino v. West, 12 Vet. App. 517 (1999) (VA hearing 
officer has a regulatory duty under 38 C.F.R. § 3.103(c)(2) 
to suggest the submission of evidence which the claimant may 
have overlooked and which may be to his advantage).  However, 
the veteran specifically testified that any outstanding 
evidence was not pertinent to his pending claims, in that the 
materiality, if any, was merely duplicative, and was 
therefore not probative to his back claim.  

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to notify has been 
significantly changed during the course of the appeal.  As a 
result, the Board has considered the applicability of Bernard 
v. Brown, 4 Vet. App. 384, 393-394 (1993).  In the veteran's 
case at hand, the Board finds that he is not prejudiced by 
its consideration in the first instance of his claim.  As set 
forth above, VA has already met all obligations to the 
appellant, concerning his back claim.  In view of the 
foregoing, the Board finds that the veteran will not be 
prejudiced by its actions and that a remand for adjudication 
by the RO would only serve to further delay resolution of his 
claim.  See Bernard, supra.

II.  General Principles Applicable to Increased Rating Claims

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Schedule)-which is based as far as practical 
on average impairment in earning capacity.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1 (2003).  Separate 
diagnostic codes identify the various disabilities.  When a 
question arises as to which of two ratings apply under a 
particular diagnostic code, the higher evaluation is assigned 
if the disability more closely approximates the criteria for 
the higher rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2003).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2003).  
Also, when making determinations as to the appropriate rating 
to be assigned, VA must take into account the veteran's 
entire medical history and circumstances.  See 38 C.F.R. 
§ 4.1 (2003); Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).

III.  Law and regulations

The way in which the Board evaluates back disabilities has 
changed significantly.  First, the rating criteria pertaining 
to the veteran's back disability recently changed, effective 
on and after September 26, 2003.  See 68 Fed. Reg. 51,454 
(Aug. 27, 2003.)  Previously, spinal disabilities were rated, 
for VA purposes, pursuant to approximately eleven diagnostic 
codes (DC), which were distinguished primarily by specific 
diagnosis.  See 38 C.F.R. § 4.71a (2002), including DC 5285-
5295.  

Currently, however, most spinal disabilities are to be 
evaluated pursuant to the "General Rating Formula for 
Diseases and Injuries of the Spine,".  The diagnostic codes 
were also renumbered (now DC 5235 to 5243).  See 68 Fed. Reg. 
51,454 (Aug. 27, 2003), to be codified at 38 C.F.R. § 4.71a, 
DC 5243 (2004).  Additionally, if the back disability at 
issue is an IVDS, it may now be rated either pursuant to this 
General Rating Formula for Diseases and Injuries of the 
Spine, or pursuant to its own set of criteria, called the 
"Incapacitating Episodes" scheme.  Id.  (hereinafter "new 
criteria.")

However, additional special rules also apply to rating IVDS 
disabilities.  This is because the rating criteria specific 
to evaluating IVDS disabilities were first revised even 
before September 26, 2003.  See 67 Fed. Reg. 54,345, (Aug. 
22, 2002); codified at 38 C.F.R. § 4.71a, DC 5293 (2003).  

That is, effective on and after September 23, 2002, IVDS are 
to be rated under either the "Incapacitating Episodes" 
scheme, or under a completely different method, called here 
the "Combined Ratings Formula" (hereinafter "interim 
criteria").  Id.  Moreover, prior to September 23, 2002, 
IVDS was simply rated under DC 5293, "Intervertebral Disc 
Syndrome," (hereinafter "old criteria").  See 38 C.F.R. 
§ 4.71a, DC 5293 (2002).  

Because each three periods (old, interim, and new) used a 
different system to rate IVDS disabilities, and because the 
Board determines that IVDS is the best DC to rate the veteran 
under, see Pernorio v. Derwinski, 2 Vet. App. 625 (1992) 
(because VA possesses specialized expertise, agency's 
determination of proper diagnostic code application due 
greater deference), they are each set forth below.  

First, under the old criteria, IVDS was rated from zero to 60 
percent, depending on whether the IVDS was pronounced, 
severe, moderate, mild, or was manifested instead by a 
postoperative condition.  Specifically, pronounced 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief, warranted a 60 percent 
rating.  A severe disability with recurring attacks, with 
intermittent relief, warranted a 40 percent rating.  A 
moderate disability, with recurring attacks, warranted a 20 
percent rating.  A mild disability warranted a 10 percent 
rating.  A postoperative, cured disability was evaluated at 
zero percent (noncompensable).  38 C.F.R. § 4.71a, DC 5293 
(2002).

In VAOPGCPREC 36-97 (Dec. 12, 1997), it was held that DC 5293 
involves loss of range of motion because the nerve defects 
and resulting pain associated with injury to the sciatic 
nerve may cause limitation of spinal motion.  

Second, under the interim criteria, IVDS can be rated 
pursuant to the number of "Incapacitating Episodes" 
manifested in any 12 month period.  If there are 
incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past 12 months, a 
10 percent evaluation is warranted.  If incapacitating 
episodes have a total duration between 2 and 4 weeks during 
the past 12 months, a 20 percent rating is appropriate.  With 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months, a 40 
percent rating is assigned.  With incapacitating episodes 
having a total duration of at least 6 weeks during the past 
12 months, a 60 percent rating is warranted.  Note 1 to the 
interim criteria provides that an incapacitating episode is a 
period of acute signs and symptoms due to IVDS that requires 
bed rest prescribed by a physician and treatment by a 
physician.  (Italics added.)  Supplementary information in 
the published final regulations states that treatment by a 
physician would not require a visit to a physician's office 
or hospital but would include telephone consultation with a 
physician.  67 Fed. Reg. 54345, 54347 (August 22, 2002).  In 
this case, VA outpatient treatment notes reveal that the 
veteran was reminded of VA telephone consult procedures in 
March 2003.  If there are no records of the need for bed rest 
and treatment, by regulation, there are no incapacitating 
episodes.  Id.  

Alternatively, the interim criteria also provide that IVDS 
may be rated under a scheme where all orthopedic and 
neurological manifestations are assigned separate ratings, 
and then combined, with all of the veteran's other 
disabilities, under the combined ratings table.  See 
38 C.F.R. § 4.25.  Note 1 to the interim criteria also 
provides that chronic orthopedic and neurologic 
manifestations means orthopedic and neurologic signs and 
symptoms resulting from IVDS that are present constantly, or 
nearly so.  The spinal disability is then rated under 
whichever method results in a higher rating (including a 
higher combined rating for all disabilities), incapacitating 
episodes or combined ratings.  In this case, the veteran is 
also service-connected under DC 5010-5206 for residuals of 
left elbow dislocation.

Third, the new criteria retained the "Incapacitating 
Episodes" scheme for rating IVDS, explained above, but 
replaced the cumbersome "Combined Ratings" method of 
evaluating the chronic orthopedic and neurologic 
manifestations of a spinal disability with the General Rating 
Formula for Diseases and Injuries of the Spine.  See 68 Fed. 
Reg. 51,454 (Aug. 27, 2003), to be codified at 38 C.F.R. 
§ 4.71a, DC 5243 (2004).  VA is to use whichever method 
provides the veteran a higher rating under the new criteria 
as well.  

The new General Rating Formula provides that where varying 
degrees of unfavorable ankylosis are manifested, ratings from 
100 to 40 percent may be assigned.  In cases such as here, 
where there is neither ankylosis nor cervical spine 
involvement, forward flexion of the thoracolumbar spine to 30 
degrees or less will warrant the assignment of a 40 percent 
rating.  

Otherwise, a 20 percent rating will be assigned in the 
following instances:  Forward flexion of the thoracolumbar 
spine is greater than 30 degrees, but not greater than 60 
degrees; or, the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; or, 
there is muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  

Finally, a 10 percent rating will be assigned where:  Forward 
flexion of the thoracolumbar spine is greater than 60 
degrees, but not greater than 85 degrees; or, combined range 
of motion of the thoracolumbar spine is greater than 120 
degrees, but not greater than 235 degrees; or; there is 
muscle spasm, guarding, or localized tenderness not resulting 
in abnormal gait or abnormal spinal contour; or, vertebral 
body fracture with loss of 50 percent or more of the height 
is shown.  

The veteran filed his claim in September 2000.  Thus, each 
set of regulatory criteria (old, interim, and new) is 
potentially applicable, to some part of the appeal period.  

In this respect, where an amendment or regulatory change is 
more favorable, either on its face, or after an application 
of each set of criteria to the specific facts of a case, the 
Board should apply it to rate a disability for periods on and 
after the effective date of the regulatory change; however, 
the Board should also apply the prior regulation to rate the 
disability for periods preceding the effective date of 
regulatory change.  See VAOPGCPREC 3-2000, (April 10, 2000).  

Accordingly, for all periods prior to September 23, 2002, 
only the old criteria may be assigned.  For the period 
effective on and after September 23, 2002, but before 
September 26, 2003, either the old criteria or the interim 
criteria (whichever is most favorable to the veteran) may be 
applied.  Finally, for the period on and after September 26, 
2003, the most favorable of any of the applicable criteria 
(the old, the interim, or the new criteria) may be assigned.

The Board apologizes to the veteran for any confusion these 
changes may cause him, and the delay it has caused in the 
full adjudication of this claim. 

IV.  Application of law to facts

The veteran currently carries a 20 percent rating for his 
back disability, evaluated under 5010-5295 (see June 2002 
Decision Review Officer RD).  Although he was not provided 
the new rating criteria for spinal disabilities, this is not 
a fatal flaw, because the Board determines that the old 
criteria are most favorable to the veteran under the facts 
and circumstances of the instant case, thus, they will be 
applied from the date of claim forward.  VAOPGCPREC 3-2000 
(April 10, 2000).  

That is, the evidence shows that the veteran's left straight 
leg raising examination was positive, his left ankle reflexes 
were decreased, and his strength was decreased on the left 
(April 2003 VA exam).  He additionally had decreased 
sensation over the left calf, and only 1+ deep tendon 
reflexes on the left (2+ on the right) (April 2002 VA exam); 
and the June 2001 x-ray examination reveals spondylosis at 
L4-5, as well as mild lower thoracic spondylosis.  The 
veteran also testified that he can only tolerate driving for 
an hour, before having his wife take over, that the pain is 
usually 7 or 8 out of 10, but that it flares to 10 on 
occasion, and that he has 3 to 4 episodes per month where 
these flares cause functional impairment.  See DeLuca v. 
Brown, 8 Vet. App. 202, 204-7 (1995), citing 38 C.F.R. §§ 
4.40, 4.45, 4.59 (when determining severity of 
musculoskeletal disabilities, which are at least partly rated 
on the basis of range of motion, VA must consider extent of 
additional functional impairment above and beyond limitation 
of motion objectively demonstrated, due to the extent of 
pain/painful motion, limited or excess movement, weakness, 
incoordination, and premature/excess fatigability, etc., 
particularly during times when symptoms "flare up," such as 
during prolonged use, and assuming these factors are not 
already contemplated in the governing rating criteria.)  

Therefore, after a careful review of the entire record, the 
Board determines that a 40 percent rating, for back 
disability most closely analogous to a severe IVDS 
disability, with recurring attacks and intermittent relief, 
is warranted.  38 C.F.R. § 4.71a, DC 5293 (2002); see also 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.20; and DeLuca.  

Although (normally) the veteran must be provided a copy of 
the new criteria, and the RO must consider it below, this is 
not necessary in the instant.  This is because the Board is 
granting the claim and a rating greater than 40 percent 
cannot be assigned under either the new General Rating 
Formula or the Incapaciting Episodes scheme.  

First, forward flexion of the thoracolumbar spine has always 
been greater than 60 degrees (April 2003, April 2002, and 
June 2001 VA examinations).  Thus, he would only warranted a 
10 percent rating under these criteria.  While the veteran's 
combined range of motion of the thoracolumbar spine (CROM) 
was reportedly 110 degrees in both April 2002 and April 2003, 
this is when the measurements for rotation were not taken, 
and, in any event, only provides him with the 20 percent 
rating he currently carries (even assuming his bilateral 
rotation was zero).  The General Rating Formula only provides 
for a higher rating in one instance applicable to the 
veteran's back disability-if forward flexion of the 
thoracolumbar spine to 30 degrees or less is manifested, a 40 
percent rating may then be assigned.  

Nothing approaching this severity has ever been shown; as a 
result, the Board finds no prejudice in proceeding with this 
claim at this time.  For example, the veteran's forward 
flexion was 90 degrees; 70 degrees; and 50 degrees (in June 
2001, April 2002, and April 2003 examinations, respectively) 
and the veteran testified at his hearing that he was 
specifically instructed, in April 2003, to stop forward 
flexion when he felt pain, thus, the DeLuca principles have 
also been applied.  As a result, the Board finds no basis to 
further delay the adjudication of this claim based on the new 
criteria, which the Board has fully considered. 

Neither the incapacitating episodes formula nor the combined 
ratings formula is more favorable to the veteran in the 
instant case.  First, the veteran simply did not manifest any 
incapacitating episodes, as defined by VA law and regulation.  
Although the veteran testified that he had flares of pain 
which required him to take Tylenol or other medication and 
rest for approximately an hour or two before the medication 
alleviated his pain, he also explained that this often 
happened to him in the context of working or doing the 
activities of daily living, and VA outpatient treatment notes 
do not show that he ever sought medical advice or assistance 
for these flares, either at the next available appointment, 
or even via the telephone nurse consult line.  In this case, 
VA outpatient treatment notes reveal that the veteran was 
reminded of VA telephone consult procedures in March 2003.  
VA specifically responded to a comment to the proposed 
regulations objecting to this method of evaluating 
incapacitating episodes, and concluded, in the final 
regulation, that if there are no records of the medical 
orders prescribing the need for bed rest and treatment by a 
physician, (including telephone consultation) there simply 
are no incapacitating episodes to rate.   See 67 Fed. Reg. 
54345, 54347 (August 22, 2002).  

This does not mean that the Board does not find the veteran's 
testimony credible, or that the Board does not take the 
veteran's account of his flares seriously.  Quite the 
opposite, the Board has considered all the evidence carefully 
in weighing the instant matter, see Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990)(when all evidence assembled, VA 
responsible for determining whether it supports claim, or in 
relative equipoise, in which case claim is granted; or 
whether instead fair preponderance of evidence against claim, 
in which case it is denied), however, the proper evaluation 
of the veteran's flares is simply under the old criteria and 
DeLuca, not the incapacitating episodes scheme (which 
contemplates a higher level of functional impairment to 
qualify as an "incapacitating episode," pursuant to VA 
regulation).  In fact, without taking into account the 
veteran's testimony, the 40 evaluation could not be 
justified.

The Board also determines that a higher rating is not shown 
under the combined ratings method of evaluating spinal 
disabilities, because it would result in a lower rating, by 
way of assigning separate (but as a consequence of using the 
combined ratings table, resultant lower total ratings), than 
if the veteran's spinal disability were evaluated pursuant to 
DC 5293 (2002).  This is because the highest ratings that 
could separately be assigned, without resorting to pyramiding 
(see 38 C.F.R. § 4.14) would be a 20 percent rating under the 
old DC 5292, and a zero percent rating for neuralgia, under 
DC 8729.  Combining these ratings results in a lesser rating 
than using the old criteria.  38 C.F.R. § 4.25.  

Last, the Board also determines that a higher 60 percent 
evaluation is not shown under the old criteria.  This is 
because although there was tenderness to palpation, there was 
no demonstrable muscle spasm at any VA examination, and 
although left ankle jerk was decreased, it has never been 
absent.  Thus, the veteran's disability is not of the 
severity required for the assignment of a 60 percent rating 
under the old criteria.  The veteran's own testimony before 
the Board is found not to support a finding of a 60 percent 
evaluation at this time.          

The veteran has appealed from the initial grant of service 
connection.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); 
cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
as a 40 percent rating is warranted from the initial date of 
claim, no further action on this question is necessary at 
this time.  Therefore, a 40 percent rating is warranted under 
the old criteria pertaining to IVDS in the instant case, 
pursuant to the law and regulation governing VA benefit 
payments.  


ORDER

A 40 percent rating for low back injury residuals is granted, 
subject to the controlling regulations governing the payment 
of VA monetary benefits.



REMAND

In July 2003, the veteran testified that he had severe left 
elbow pain (worse than the pain his back) that he has hand 
tingling and edema; and that there is very little, if any, 
range of motion.  The recent medical evidence shows that he 
underwent a left elbow arthroscopy procedure, but that he may 
also have ulnar and median neuropathy.  There is also no 
evidence concerning the veteran's left elbow scar.  Esteban 
v. Brown, 6 Vet. App. 259, 261-62 (1994).  Thus, 
unfortunately, the claim should be remanded to obtain these 
recent records which may either show a change in the 
veteran's disability picture, or at least clarify it, so that 
it may be properly rated.  

Additionally, in light of the veteran's testimony, 
clarification of the veteran's current symptomatology picture 
via a current VA compensation and pension examination is 
inappropriate in this case.  See Green v. Derwinski, 1 Vet. 
App. 121 (1991); see also 38 C.F.R. §§ 4.2, 4.70 (if VA 
examination does not contain sufficient detail, it is 
incumbent upon rating board to return the report as 
inadequate for evaluation purposes).  

To expedite his claim, the veteran is asked to retrieve any 
new medical records (if any) himself whenever possible or to 
inform the RO that there are no more records available. 

In light of the above, the Board finds that, to get an 
accurate depiction of the disabling effects of the service-
connected elbow disability, another examination is warranted.  
See 38 C.F.R. § 4.2.  The veteran is hereby advised that a 
failure to report to any such scheduled examination, without 
good cause, will result in a denial of the claim for 
increase.  See 38 C.F.R. § 3.655(b).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the veteran fails to report to the 
scheduled examination, the RO should obtain and associate 
with the claims file copy(ies) of any notice(s) of the date 
and time of the examination sent to the veteran by the 
pertinent VA medical facility.

Prior to arranging for the veteran to undergo further 
examination, the RO should also give the veteran another 
opportunity to present information and/or evidence pertinent 
to the claim on appeal, notifying him that he has a full one-
year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 
2002); see also Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be 
codified at 38 U.S.C.A. § 5103(b)(3)) (amending the relevant 
statute to clarify that VA may make a decision on a claim 
before the expiration of the one-year VCAA notice period).  
After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2003).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of (2000).  
However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure that the VCAA has fully been complied with.  Hence, in 
addition to the actions requested above, the RO should also 
undertake any other development and/or notification action 
deemed warranted by the VCAA prior to adjudicating the claims 
on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record (to specifically 
include VA or private medical evidence).  
The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession (that he has not already 
submitted), and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO's 
letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although the RO may 
decide the claim within the one year 
period).

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2003).  All records 
and/or responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.

3.  After the veteran responds and all 
available records and/or responses from 
each contacted entity (if any) are 
associated with the claims file, or a 
reasonable time period for the veteran's 
response has expired, the veteran should 
undergo a VA examination to ascertain the 
level of disability from his left elbow 
residuals, including ulnar or median 
neuropathies.  The examiner is asked to 
answer, if possible, the following 
question:

To the best of your ability, please 
describe current residuals from the left 
elbow disability or procedures, 
including, but not limited to, median or 
ulnar neuropathies, and scar residuals.  
Please include ROM studies.  

4.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  The RO must also review the 
claims file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim in light 
of all pertinent evidence and legal 
authority.  If the veteran fails to 
report to the scheduled examination, the 
RO should apply the provisions of 
38 C.F.R. § 3.655, as appropriate. 
 
7.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental statement of the 
case (to include citation and discussion 
of additional legal authority considered, 
and clear reasons and bases for all 
determinations) and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



